                             IN THE UNITED STATES DISTRICT COURT
                              FOR THE WESTERN DISTRICT OF TEXAS
                                     SAN ANTONIO DIVISION


 LUZ MARIA DE LUNA

 VS.                                                                    5:21-CV-235
                                                     CIVIL ACTION NO.: __________________

 WAL-MART STORES TEXAS, LLC                                         DEMAND FOR JURY TRIAL


                               ORIGINAL NOTICE OF REMOVAL

TO THE HONORABLE UNITED STATES DISTRICT COURT:

        COMES NOW Defendant, Wal-Mart Stores Texas, LLC (improperly referred to as

“Wal-Mart Stores Texas, LLC d/b/a Wal-Mart Stores Texas 2007, LLC”), and pursuant to 28

U.S.C. §1446(a) and §1441(b), files this Original Notice of Removal of the present cause from the

225th Judicial District Court of Bexar County, Texas, in which it is now pending, to the United

States District Court for the Western District of Texas, San Antonio Division, and in support

thereof would respectfully show the following:

        1.      Defendant, Wal-Mart Stores Texas, LLC, is the sole Defendant, and Luz Maria

De Luna is the sole Plaintiff in a lawsuit commenced in the 225th Judicial District Court of Bexar

County, Texas, Cause Number 2021CI01270.

        2.      Plaintiff’s Original Petition was filed on January 21, 2021, in 225th Judicial District

Court of Bexar County, Texas, bearing the style Luz Maria De Luna v. Wal-Mart Stores Texas,

LLC d/b/a Wal-Mart Stores Texas 2007, LLC and the Cause Number 2021CI01270. A true and

correct copy of all process and pleadings in the State cause, including the docket sheet, were

attached to and made part of the Index of Exhibits filed contemporaneously.

        3.      Plaintiff served her Original Petition upon Defendant Wal-Mart Stores Texas,

LLC via process server on February 5, 2021, through registered agent, CT Corporation. An


Original Notice of Removal                                                                  Page 1 of 4
answer, in the form of a general denial, was filed in the State court action on behalf of Defendant

Wal-Mart Stores Texas, LLC.

        4.      Defendant Wal-Mart Stores Texas, LLC. is a Delaware limited liability company

organized and existing under the laws of the State of Delaware. Its principal place of business is

702 SW 8th Street, Bentonville, Arkansas, 72716-6209.

        5.      According to the lawsuit, Plaintiff is an individual residing in Bexar County, Texas.

        6.      No change in the State of formation, organization, incorporation, or the principal

place of business of Defendant Wal-Mart Stores Texas, LLC, or its respective member, has

occurred since the commencement of the lawsuit, and Defendant Wal-Mart Stores Texas, LLC.

knows of no such change in the citizenship of the Plaintiff.

        7.      The lawsuit is a civil action arising from a dispute pertaining to a slip and fall at a

Wal-Mart store located in San Antonio, Bexar County, Texas. The claims made include theories

of premises liability, negligence/negligence per se, and vicarious liability.

        8.      By this lawsuit, Plaintiff seeks monetary relief of no more than $250,000.

        9.      Conversely, Plaintiff indicates the amount in controversy does not exceed

$75,000.00. Under the heading of “damages,” Plaintiff indicates she is “…entitled to recover

damages from Defendant in an amount within the jurisdictional limits of this Court, as well as pre

and post-judgment interest…” Finally, in the prayer, Plaintiff pleads entitlement to “… judgment

against Defendant in a total sum in excess of the minimum jurisdictional limits of this Court, plus

pre-judgment and post judgment interests, all costs of Court, and all such other and further relief,

to which she may be justly entitled…” Prior to the removal deadline, no formal stipulation was

entered into, clarifying the contradictions within plaintiff’s pleadings.




Original Notice of Removal                                                                  Page 2 of 4
        10.     The lawsuit is within the Federal Court’s original jurisdiction pursuant to 28 U.S.C.

§1332, by reason of the diversity of citizenship of the parties and the amount of controversy.

        11.     This lawsuit is properly removed to the United States District Court, for the

Western District of Texas, San Antonio Division, pursuant to 28 U. S. C. § 1441 and 28 U.S.C.

§1446

        12.     The Original Notice of Removal is timely filed in accordance with 28 U.S.C.

§1332(a) and §1441(b), because it is filed within thirty (30) days of the date of Defendant’s receipt

of the summons and initial pleading and determined the case was removable.

        13.     Defendant requests a trial by jury.

        WHEREFORE, PREMISES CONSIDERED, Defendant Wal-Mart Stores Texas, LLC

prays that this action be removed from the 225th Judicial District Court of Bexar County, Texas,

Cause No. 2021CI01270, to the United States District Court, Western District of Texas, San

Antonio Division; that this Court assume jurisdiction of this action; and henceforth, that this action

be placed on the docket of this Court for further proceedings, the same as though this action had

originally been instituted in this Court.




Original Notice of Removal                                                                  Page 3 of 4
                                                  Respectfully Submitted,


                                                  THORNTON BIECHLIN
                                                  REYNOLDS & GUERRA, L.C.
                                                  100 N.E. Loop 410, Suite 500
                                                  San Antonio, TX 78216
                                                  Telephone:    (210) 342-5555
                                                  Facsimile:    (210) 525-0666
                                                  Email:        mstrauss@thorntonfirm.com
                                                                kpantuso@thorntonfirm.com

                                                  BY ____/s/ Mary M. Strauss_________________
                                                         Mary M. Strauss
                                                         State Bar No. 24008099
                                                         Kyle P. Pantuso
                                                         State Bar No. 24093664
                                                          ATTORNEY FOR DEFENDANT
                                                          WAL-MART STORES TEXAS, LLC


                                    CERTIFICATE OF SERVICE

        A true and correct copy of the foregoing instrument has been properly delivered pursuant

to the Federal Rules of Civil Procedure on March 8, 2021 to the following counsel of record:

        Ricardo “Rick” Pena
        John Arthur Daspit
        Robert Morse
        Daspit Law Firm
        440 Louisiana Street, Suite 1400
        Houston, Texas 77002
        e-service@daspitlaw.com
        Attorney for Plaintiff



                                           _______/s/
                                                    Mary M. Strauss____________________________
                                                  Mary M. Strauss




Original Notice of Removal                                                               Page 4 of 4
